Title: To George Washington from Triol, Roux, & Company, 15 June 1791
From: Triol, Roux, & Company
To: Washington, George


Translation 
Sir,Marseilles [France] 15th June 1791    It is to the Preserver of the liberty of a great Nation, it is to the defender of the rights of Man, as much as to the President of Congress, that we submit the communication of the Memorial addressed by us to the legislature of France, to establish the legality of our debt with the United States of America, and to solicit, by their means, of Congress, a treatment more equitable than that which it would impose upon us, by confounding us with a crowd of Creditors of a different complexion (denomination) from us, as well by the time or the nature of their debt.
Deign, Sir, to cast your eyes upon our suit. We demand justice, not favor. Whatever may be the acknowledged validity of our

title, we are far from insisting upon an entire acquittance; but we cannot consent to see ourselves striped of the greatest part of our fortune, vested in the Cash of Congress, under the public faith, and by virtue of the most sacred engagement. Whatever arrangement equity may dictate as most analogous to the object of our deposit, we are ready to submit to with a reasonable sacrifice. The bond of fraternity which grows every day stronger between the Americans & French, promises us that Congress will give to our just complaint, the attention which it merits, and that we shall have in particular to thank you for the disposition which your powerful influence & your natural equity will engage in our favor. We are, with Respect, Sir, Your very humble & Obedt Sert

Triol Roux & Co.

